Citation Nr: 0008392	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling from October 6, 
1997, through March 24, 1999.

2.  Entitlement to an increased rating from an original grant 
of service connection for PTSD, evaluated as 50 percent 
disabling as of March 25, 1999.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant, Y.B. and J.B.



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in April 1998, wherein service connection for 
PTSD was granted, effective as of October 6, 1997, and 
assigned a 30 percent disability rating; and a rating 
decision rendered by the North Little Rock RO in August 1999, 
wherein that disability rating was increased to 50 percent, 
effective as of March 25, 1999.  Both of these issues are 
presented for appellate review; see AB v. Brown, 6 Vet. 
App. 35 (1993).

In a statement dated in May 1998, the veteran's accredited 
representative raised the question of service connection for 
anxiety neurosis, which he claimed the RO had denied, but had 
failed to notify the veteran thereof, in April 1970.  This 
matter is referred to the RO for action as appropriate.

A personal hearing was held before the undersigned Member of 
the Board, sitting at the North Little Rock RO, in October 
1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.


2.  Between October 6, 1997, and March 24, 1999, PTSD was 
manifested primarily by complaints of sleep disturbance, 
flashbacks, and crowd avoidance, and by anxiety and speech 
impairment.

3.  For the period beginning on March 25, 1999, PTSD has been 
manifested primarily by complaints of memory problems, 
concentration problems, and sleep disturbance, and by anxiety 
and speech impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
PTSD, for the period from October 6, 1997, through March 24, 
1999, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.126, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a rating greater than 50 percent for 
PTSD, for the period beginning on March 25, 1999, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.126, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (application of the well-grounded standard for claims 
for increased compensation).  He has not alleged the 
existence of any records of probative value that may be 
obtained and which are not already associated with his claims 
folder.  The Board accordingly finds that the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.  


Service connection for PTSD was granted by the RO by means of 
an April 1998 rating action, following review of evidence 
that included service records reflecting the veteran's 
service in the Republic of Vietnam, and the reports of post-
service medical treatment indicating diagnoses of PTSD.  A 30 
percent rating was assigned, effective as of October 6, 1997.  
In an August 1999 rating decision, the RO increased this 
rating to 50 percent, effective as of March 25, 1999.

The veteran currently contends, essentially, that his 
service-connected PTSD is, and has been, more severe than as 
indicated by the 30 percent and 50 percent ratings that have 
been assigned for this disability.  After a review of the 
relevant evidence, however, the Board finds that his 
contentions are not supported by the evidence, and that his 
claims for increased ratings fail.

The severity of a service-connected disorder is ascertained 
by the application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999).  
Under the criteria pertinent to PTSD, enumerated at 
Diagnostic Code 9411, a 30 percent rating contemplates 
occupational and social impairment manifested by an 
occasional decrease in work efficiency and an intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, and normal 
self-care and conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, no more than weekly 
panic attacks, chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, and recent events).  A 
50 percent rating contemplates occupational and social 
impairment manifested by reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory (for example, 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; mood and motivation disturbance; or difficulty in 
establishing and maintaining effective work and social 

relationships.  A 70 percent rating contemplates occupational 
and social impairment manifested by deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting; or an inability to establish and maintain effective 
relationships.

With regard to the question of entitlement to a rating 
greater than 30 percent for the period from October 6, 1997, 
through March 24, 1999, the medical evidence includes the 
report of a VA psychiatric examination conducted in January 
1998 and which shows that the veteran cited sleep 
disturbance, including flashbacks, and indicated that he was 
easily startled by noise and that he avoided crowds.  It was 
noted on examination that his speech was markedly dysfluent, 
and that his appearance and mood was anxious.  However, it 
was also noted that his affect was appropriate as to content, 
and that his thought processes and associations were logical 
and "tight."  The examiner indicated that he did not observe 
any gross impairment in memory, and found that the veteran 
was oriented times three.  The veteran's insight and judgment 
was deemed "adequate," and he denied suicidal intent, 
although he did cite occasional suicidal ideation.  The 
report indicates impressions to include a Global Assessment 
of Functioning (GAF) score of 58.  

Similarly, the report of a May 1998 private psychological 
evaluation shows that the veteran complained of "bad memories 
and thoughts" pertaining to his Vietnam combat experiences, 
and that he was usually "on edge," and easily startled.  It 
also shows that he cited sleep disturbance.  The transcript 
of a hearing held at the RO in August 1998 shows that he 
again cited sleep disturbance, anxiety, intrusive thoughts, 
and panic attacks.


Medical records dated during the period from October 7, 1997, 
through March 24, 1999, show that the veteran had a speech 
impediment (apparently a bad stutter) that he attributed to 
his PTSD.  In a February 1999 statement, a private 
psychologist indicated that, during the course of his 
evaluation of the veteran, there was no direct evidence 
obtained that would support a causal connection between his 
speech impediment and his PTSD, but that PTSD would most 
likely aggravate any other psychological or medical condition 
that was stress related, such as a speech impediment.

Even if, for the purpose of this discussion only, the Board 
was to assume that the veteran's speech impediment was a 
manifestation or symptom of his PTSD, the Board would 
nonetheless have to conclude that the criteria for a higher 
(that is, 50 percent) rating for PTSD are not satisfied.  The 
evidence does not demonstrate that during the period in 
question his affect was flattened, or that his speech, while 
impaired as a result of his stutter, was compromised as to 
content.  In addition, it does not show that his panic 
attacks occurred more than weekly, or that his memory, 
judgment or abstract thinking was impaired.  The Board notes, 
in passing, that a GAF score of 58 is deemed to represent 
either moderate symptoms or moderate difficulty in social, 
occupational or school functioning; a disability rating of 30 
percent is, in the Board's opinion, appropriate for moderate 
PTSD symptoms.   

With regard to the question of entitlement to a rating 
greater than 50 percent for the period beginning on March 25, 
1999, the Board notes that the report of a July 1999 VA 
psychiatric examination shows that the veteran indicated that 
"he gets under a lot of stress," that he experienced 
nightmares and flashbacks, that he was easily startled, and 
that he avoided crowds.  On examination, it was noted that 
"[h]e appeared quite uncomfortable" and that he had 
pronounced speech dysfluency.  The predominant mood was one 
of anxiety.  However, his affect was deemed appropriate as to 
content.  His thought processes and associations were logical 
and "tight"; there was no loosening of associations or any 
confusion.  No gross 

impairment in memory was observed, he was oriented in all 
spheres, and his insight and judgment were adequate.  In 
addition, he denied current suicidal ideation; while 
reporting some homicidal ideation, he denied any intent.  The 
report shows that a GAF score of 50 was deemed appropriate.

VA medical records dated on March 25, 1999, and thereafter 
indicate that the veteran was accorded outpatient treatment 
on several occasions, primarily for speech therapy.  The 
March 25, 1999, treatment record notes that he claimed to 
experience memory and concentration problems, along with 
anxiety, intrusive thoughts of Vietnam, and sleep 
disturbance.  It also notes, however, that his thoughts, 
while concrete, were logical and goal oriented.  His insight 
and judgment appeared adequate, and he was alert and fully 
oriented.  A GAF score of 48 was indicated.  

The transcript of his October 1999 personal hearing before 
the undersigned Board Member shows complaints similar to 
those noted on clinical reports.  In particular, the veteran 
and his fellow witnesses indicated that he experienced sleep 
disturbance and flashbacks; that he avoided crowds; and that 
he had significant speech impairment, especially during 
periods of stress.

Again, the Board must conclude that the criteria for an 
increased rating (in this instance, a rating of at least 70 
percent for the period beginning on March 25, 1999) are not 
satisfied.  While the evidence shows that the symptoms and 
manifestations of the veteran's PTSD include sleep 
disturbance, purported problems with memory and 
concentration, and significant speech impairment, it does not 
demonstrate the presence of suicidal ideation, obsessional 
rituals, impaired impulse control, or spatial disorientation.  
In addition, while he has significant speech impairment that 
is manifested by a stutter, the evidence does not show that 
his speech was at any time illogical, obscure or irrelevant.  
Likewise, the evidence does not show that his attacks of 
panic were near continuous in nature, to the extent that his 
ability to function independently, appropriately and 
effectively was impaired.  The Board also 

notes that GAF scores of 48 and 50 are considered to 
represent serious symptoms, or any serious impairment in 
social, occupational or school functioning.  The Board finds 
that a disability rating of 50 percent is the appropriate 
evaluation for serious PTSD symptoms.

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claims for increased 
ratings for PTSD, for the period from October 6, 1997, 
through March 24, 1999, and for the period beginning on March 
25, 1999.  Those claims accordingly fail.


ORDER

An increased rating from an original grant of service 
connection for PTSD, evaluated as 30 percent disabling from 
October 6, 1997, through March 24, 1999, is denied.  An 
increased rating for PTSD, evaluated as 50 percent disabling 
as of March 25, 1999, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

